Mrs. Noel's first husband devised some slaves to her during her life, or widowhood : but died intestate as to some others of his slaves. Mrs. Noel, formerly Garnett, did not renounce the provision made for her under the will, but held the estate devised to her nine years, and then married Noel. She and her second husband brought a suit to recover dower, in the undevised slaves of her first husband : but the court of chancery dismissed the bill Upon a hearing; and the plaintiffs appealed to the court of appeals.
The court of appeals were of opinion, that the appellant Elizabeth, by not renouncing her first husband’s will, was barred from recovering dower, in the undevised slaves